DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 10/26/2021, Applicants amended claim 22, and cancelled claims 2, 5 and 16 in the response filed 12/16/2021.
Claim(s) 1, 3-4, 6-15 and 17-25 are pending examination.
Response to Arguments
Applicants’ amendments to claim 22 has overcome the previous 35 USC § 112 claim rejection, as set forth on page 3 of the 10/26/2021 OA.
Applicant’s arguments, see pages 11-16, filed 12/16/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 6-15 and 17-25 under U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Reasons for Allowance
Claims 1-2, 4, 6-15 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a base substrate; a polysilicon active pattern disposed on the base substrate, the polysilicon active pattern including polycrystalline silicon and indium, and further including a source region and a drain region each doped with impurities and a channel region between the source region and the drain region; a first gate electrode overlapping the channel region; a source electrode electrically connected to the source region and a drain electrode electrically connected to the drain region; and an oxide semiconductor pattern disposed between the source electrode and the source region and between the drain electrode and the drain region, the oxide semiconductor pattern directly contacting the source region and the drain region.
Claims 2, 4 and 6-10 are allowed, because they depend from the allowed claim 1.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, forming a polysilicon active pattern on a base substrate, the polysilicon active pattern including polycrystalline silicon, and further including a source region and a drain region with a channel region between the source region and the drain region; forming a first insulation layer; forming a gate electrode on the first insulation layer; forming a second insulation layer on the first insulation layer on which the gate electrode is formed; forming an oxide semiconductor pattern including an oxide semiconductor on the second insulation layer; and forming a source electrode and a drain electrode on the second insulation layer on which the oxide semiconductor pattern is formed, the oxide semiconductor pattern being disposed between the source electrode and the source region and between the drain electrode and the drain region, the oxide semiconductor pattern directly contacting the source region and the drain region.
Claims 12-15 and 17-20 are allowed, because they depend from the allowed claim 11.  
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 21, a base substrate; a polysilicon active pattern disposed on the base substrate, the polysilicon active pattern including polycrystalline silicon and indium, the polysilicon active pattern including a source region and a drain region each doped with impurities and a channel region between the source region and the drain region; a first gate electrode overlapping the channel region; a source electrode electrically connected to the source region and a drain electrode electrically connected to the drain region; and an oxide semiconductor pattern disposed on the base substrate, the oxide semiconductor pattern being separate from and adjacent to one or more of the source electrode and the drain electrode such that the oxide semiconductor pattern is not electrically connected to the one or more of the source electrode and the drain electrode.
Claims 22-23 are allowed, because it depends from the allowed claim 21.  
Independent claim 24 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 24, forming a polysilicon active pattern on a base substrate, the polysilicon active pattern including polycrystalline silicon; forming a first insulation layer on the base substrate; forming a gate electrode on the first insulation layer; forming a second insulation layer on the first insulation layer on which the gate electrode is formed; forming an oxide semiconductor pattern including an oxide semiconductor on the second insulation layer; and forming a source electrode and a drain electrode on the second insulation layer on which the oxide semiconductor pattern is formed, the oxide semiconductor pattern being between the source electrode and the drain electrode on the second insulation layer.
Claim 25 is allowed, because it depends from the allowed claim 24.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895